SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net June 26, 2009 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: H. Christopher Owings, Assistant Director Ramin M. Olson, Staff Attorney Bill Thompson, Accounting Branch Chief Ta Tanisha Meadows, Staff Accountant Re: China Logistics Group, Inc. (the "Company") Amendment No. 1 to the Registration Statement on Form S-1 File No. 333-151783 Form 10-K/A for the fiscal year ended December 31, 2007 Form 10-Q for the fiscal quarter ended September 30, 2008 Forms 10-Q/A for the fiscal quarters ended March 31 and June 30, 2008 Form 8-K/A filed January 20, 2009 File No. 0-31497 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated February 27, 2009.The Company has filed the following documents in response to the staff’s comments: • Amendment No. 2 to the Registration Statement on Form S-1; • Form 10-K/A (Amendment No.3) for the year ended December 31, 2007 • Form 10-Q/A (Amendment No.2) for the quarter ended March, 31, 2008 • Form 10-Q/A (Amendment No.2) for the quarter ended June 30, 2008 • Form 10-Q/A (Amendment No.1) for the quarter ended September 30, 2008 • Amendment No. 1 to the Current Report on Form 8-K/A filed January 20, 2009 Following are the Company’s responses to the staff’s comments contained in its letter dated February 27, 2009.Under separate cover the Company will provide Mr.
